Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-6, 8-9, 11-15, 17-18, and 20-24 were previously pending and subject to the non-office action mailed October 14th, 2021. In the Response, submitted January 6th, 2022, claims 1-2, 11-12, and 20 were amended. Therefore, claims 1-6, 8-9, 11-15, 17-18, and 20-24 are currently pending and subject to the following Final Office Action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on January 6th, 2022, have been fully considered and each argument will be respectfully addressed in the following Final Office Action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 12-19 of the Response concerning the 35 U.S.C. § 101 rejection of remaining claims 1-6, 8-9, 11-15, 17-18, and 20-24 have been fully considered but are found to be unpersuasive for the reasons presented below. 
	
	Regarding Step 2A- Prong One Remarks

	On pages 14-15 of the Response, the Applicant argues the following:
	“Claim 1 recites specific technical solution to technical problems that only arise in the context of a computer system […] Legacy logistics tools could not consider several variables when generating a preferred route for a particular good from a pickup location to a destination location […].
	Specifically, legacy systems could not integrate into a route optimization algorithm a tender time […] for particular transporters at intermediate locations for differently sized goods […] The claimed invention solves this problem by training a location time machine learning model […] This allows the machine learning model to determine a tender time at a known location for a particular good. But moreover, the claimed invention then leverages the model to predict an estimated tender time at an unknown location.
	This predictive technique allows the claimed invention to incorporate tender times from a wider array of intermediate location than was possible in legacy systems. Without this technique, legacy systems could not consider tender times in route optimization method at all […] Accordingly, the pathfinding algorithm used to generate a preferred route can incorporate tender times to derive a more accurate preferred route.
	Furthermore, legacy systems failed to consider a user preference that indicates a value of time for the transporter and to determined modified costs for the routes based on these stores user preferences […].
	Accordingly, Applicant respectfully asserts that any alleged abstract idea is integrated into a practical application […] because the claims offer an unconventional technological solution to a distinctly technical problem […].”

	The Examiner respectfully disagrees that the claimed invention, as currently drafted, reflects a technical solution to a technical problem that would only arise in a computer system and that the abstract idea is integrated into a practical application. As noted by the Applicant above, the technical problem is directed towards deriving a more accurate preferred route and the 

	Regarding Step 2A- Prong Two Remarks
	On page 15-16 of the Response, the Applicant argues the following:
	“Applicant respectfully asserts that that claims are directed towards a technical solution to a technical problem and thus any alleged abstract idea in claim 1 is integrated into a practical application. The claims include additional elements reflecting “an improvement in the function of a computer, or an improvement to other technology technical field” […];
	As discussed above, the claims offer an unconventional technological solution to a distinctly technological problem. Specifically, the claims recite training a location time machine-learning model to determine tender times of package […] The location time-machine learning model is therefore continually updated with data of new intermediate location […].
	Without this technique, a transit-cost determination cannot tender times to derive a more accurate preferred route when applying a pathfinding algorithm to a cost-overlaid graph structure […] These practical limitations indicate the successful integration of a judicial exception into a practical application. “

	The Examiner respectfully disagrees that the claimed invention, as currently drafted, reflects a technical solution to a technical problem and that the abstract idea is integrated into a practical application. As discussed above, the technical problem is directed towards deriving a more accurate preferred route and the purported “technical solution” is directed towards collecting historical tender time information at a plurality of locations for a plurality of sizes of tendered goods by a plurality of know transporters, determining a plurality of intermediate tender times for the 
	 Further, the computer, server, memory, processor, computer-readable storage device, processing device, mobile device, first GUI, second GUI, pathfinding algorithm, features for utilizing a transport cost machine-learning model for determining a plurality of transit costs for a plurality of segments, features for utilizing a location time machine-learning model for determining a plurality of intermediate tender times at a plurality of intermediate locations, and features for training a location time machine-learning model (based on historical data) are recited at a high The courts have also identified limitations that did not integrate a judicial exception into a practical application […] Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” (see MPEP 2106.04(d)(I)). 

	On page 16-17 of the Response, the Applicant argues the following:
	“In this regard, claim 1 is analogous to the claims found to be subject-matter eligible in Ex Parte Kannan […] The claims in Ex Parte Kannan were directed to a machine learning approach that dynamically generates a customized on-line survey based on user preferences […].
	Like the claims in Ex Parte Kannan, claim 1 employs machine learning to integrate an alleged mental process into a practical application. Claim 1 is transformative in that the solution train a model with tender times at known locations to determine a tender time based on the characteristics of a good an iterative in that the approach can also predict a tender time at an unknown location using an average number of visiting individuals and a size of the unknown location. In addition […] claim 1 further integrates into the statistical technique a user preference in a user profile stored on a server that indicates a value of time for a transporter.“
	
	The Examiner respectfully disagrees that the features for utilizing a transport cost machine-learning model for determining a plurality of transit costs for a plurality of segments, features for utilizing a location time machine-learning model for determining a plurality of intermediate tender times at a plurality of intermediate locations, and features for training a The courts have also identified limitations that did not integrate a judicial exception into a practical application […] Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” (see MPEP 2106.04(d)(I)). Thus, the recitation of generic machine learning model to perform the identified judicial exception and generally reciting a step for “training a location time machine-learning model” using historical information at a high level cannot be considered an additional element that integrates the judicial exception into a practical application because the claimed machine learning models and feature for training a machine learning model using historical information are recited at a high level of generality such that they are considered to be additional elements that amount to no more than mere instructions or tools to apply the judicial exception using generic computer components under the Step 2A Prong Two analysis (see MPEP 2106.05 (f)).

	On page 17 of the Response, the Applicant argues the following:
	“Claim 1 is also similar to Example 39 of the 2019 Revised Patent Subject Matter Eligibility Guidance […] Example 39 recites a method of training a neural network for facial detection by collecting digital facial images and transforming the images to create a first training set used to train the neural network in a first stage followed by a second stage that trains the network with a second training set of images that were detected incorrectly as facial images during the first stage […] Here, claim 1’s technique of training a location time machine learning model to both use historical tender time data to accurately generate preferred transportation routes, and further train the model to predict tender times for new, unknown locations is analogous to the sets of data described in Example 39 […].“

	The Examiner respectfully disagrees that independent claims 1, 11, and 20 recite a technique for training a machine learning model that is analogous to the techniques recited in Example 39. The Examiner notes that the exemplary claim of Example 39 was found to recite eligible subject matter because the limitation recite a series of steps for training a neural network to perform facial detection in images, such that the training set data used to train the neural network could only be executed in a computing environment. Independent claim 1 merely recites a high level step for “training a location time machine learning model using historical tender times at known locations for a plurality of sizes of tendered goods by a plurality of known transporters” and utilizing the location time machine learning model and a transport cost machine learning model to perform the identified abstract ideas. As such, the recitation of generic machine learning model to perform the identified judicial exception and generally reciting a step for “training a location time machine-learning model” using historical information cannot be considered additional elements that integrate the judicial exception into a practical application because the claimed machine learning models and feature for training a machine learning model using historical information are recited at a high level of generality such that they are considered to be additional elements that amount to no more than mere instructions or tools to apply the judicial exception using generic computer components.

	“Applicant further respectfully asserts that the additional inventive concepts claimed in the dependent claims evince the integration of any alleged abstract idea into a practical application. For example, dependent claims 3, 4, 12, and 13, and are directed towards the use transport type or a type of good being physically transport. These features spring from the technological solution claimed in the independent claims –i.e., without solving the technical problem with the technical solution of the independent claims, these dependent claims could not be provided. Thus, these dependent claim features further evince the practical application of the independent claims and impose meaningful limits on any alleged judicial exception […].”
	The Examiner respectfully disagrees that the features recited in dependent claims 3, 4, `12, and 13 impose meaningful limits on the identified judicial exceptions and integrate the abstract idea into a practical application. 
	The features of dependent claim 3 are directed towards assigning a job to a group of authorized handlers based on a user selected transport type and monitoring transport of the good. These features recite concepts of commercial interactions (MPEP 2106.04(a)(2)(II)). 
	Further, claims 4 and 13 are directed towards assigning a job to a group of authorized handlers based on a type of good and monitoring transport of the good. These features recite concepts of commercial interactions (MPEP 2106.04(a)(2)(II)).
	Further, claim 12 is directed towards receiving a user selected transport type for the transport of a good associated with the user preference, wherein the preferred route and departure time are based on the user selected transport type. These features recite concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, these limitations recite certain 
	Thus, claims 3, 4, 12, and 13 are each considered to recite limitations that are directed towards a judicial exception and do not recite any additional elements. Accordingly, claims 3, 4, 12, and 13 do not recite any additional elements that integrate the judicial exceptions recited in the independent claims into a practical application. 

	Regarding Step 2B Remarks
	On pages 18-19 of the Response, the Applicant argues the following:
	“The claims are directed towards an unconventional technical solution that provides an improvement to the generation of low cost route for a variety of differently sized packages and factors in tender times at different locations along the route. This shows an improvement over the existing methods […] 
	In this regard, the steps recited in claim 1 are not part of the conventional industry process. The steps improve the technological result of the industry by automating and optimizing route generation of packages for differently sized goods through selecting a preferred route from multiple routes using user preference, and machine-learning models […] Like the claims in McRo, the above-discussed technical features improve any existing process and the mere use of a general-purpose computer to implement these novel features does not render the invention subject matter ineligible.” 

The Examiner respectfully disagrees that the claimed invention, as currently drafted, reflects a technical solution to a technical problem and that the use of the claimed general-purpose computer tools, instructions, or components to implement the claimed features do not render the invention subject matter ineligible. As discussed above, independent claims 1, 11, and 20, and 
Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components/instructions to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”.  
Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 20-23 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-6, 8-9, 11-15, 17-18, and 20-24 have been fully considered and are found to be persuasive.
	In view of the amendments to the claims, and upon reconsideration, the Examiner has found that none of the prior art of record, taken individuals or in combination, teach or suggest the specific series of logical operation of independent claims 1, 11, and 20. Further, it would not have been obvious to one of ordinary skill in the art to have combined the teachings or suggestions of the prior art of record without the benefit of hindsight. Further, statements of reasons can be found in the Examiner’s Notes starting on page 38 of this Final Office Action. 
	 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 11-15, 17-18, and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
Independent claims 1, 11, and 20, and claims 2-6, 8-9, 12-15, 17-18, and 21-24, by virtue of dependence, reference at least one intermediate location as an “unknown location” and predicting tender times for the “unknown location”. Although the Applicant’s Specification discloses that a “location time model 608 may be a machine-learning model trained on historical tender times for known pickup, intermediate, and destination locations” (¶ [0072]) and that the “location time model 608 may predict the amount of time for new pickup/intermediate/destination locations (e.g., where transporters have not previously picked up or delivered goods)” (¶ [0073]),  the disclosed “new pickup/intermediate/destination locations” do not reflect or describe an “unknown location”. Thus, it would be unclear to one of skill in the art whether Applicant has possession over this step in the process because a “new pickup/intermediate/destination [location]”, as disclosed in ¶ [0073] of the Specification, is not analogous to the claimed “unknown location”. The claim should be amended to recite subject matter that more closely resembles the Applicant’s disclosure, such as specifying that the “unknown location” is a new location or a location where transporters have not previously picked up or delivered goods, rather than a location that is generally unknown.  Accordingly, for purposes of examination, the “unknown location” has been interpreted as either a new location or a location where transporters have not previously picked up or delivered goods.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-9, 11-15, 17-18, and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-6, 8-9, and 24 are directed to a method (i.e. a process), claims 11-15 and 17-18 are directed to a system (i.e. a machine), and claims 20-23 are directed to a computer-readable medium (i.e. a manufacture). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-6, 8-9, 11-15, 17-18, and 20-24 recite steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components and certain methods of organizing human activity. In particular, the functions being performed by the independent claims 1, 11, and 20 are concepts relating to commercial interactions and collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). 

	Claim 1 recites, in part:

Receiving a request from a user to transport a good from a pickup location to a destination location, wherein the request corresponds to a job for transporting the good;


Identifying a pickup […] and a destination […] on a pre-generated graph […] representing the pickup location and the destination location, respectively;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of observation, collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)). 

Identifying within the pre-generated graph […], a plurality of intermediate […] and a plurality of segments associated with the plurality of intermediate […] based on the pickup […] and the destination […], wherein the plurality of intermediate […] corresponds to a plurality of intermediate locations;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of observation, collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Determining a plurality of intermediate tender times for the plurality of intermediate locations […] that considers a size of the good, wherein at least one of the plurality of intermediate locations is an unknown location, by predicting a tender time at the unknown location using publically known data comprising an average number of visiting individuals and a size of the unknown locations.
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Determining […] a plurality of transit costs for the plurality of segments in the pre-generated graph […] by considering the plurality of intermediate tender times and a user preference in a user profile […] that indicates a value of time for a transporter.
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Generating a preferred route from a plurality of possible routed from the pickup location to the destination location based on the plurality of transit costs […] wherein the preferred route having a lowest transportation cost of the plurality of possible routes for transporting the good from the pickup location to the destination location, and wherein the preferred route comprises an intermediate location of the plurality of intermediate locations;
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result 

Deriving a departure time from the pickup location based on the preferred route;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Assigning the transporter to pick up the good from the pickup location and transport the good to the intermediate location;
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Assigning one or more additional transporters to transport the good from the intermediate location to the destination location;
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

[…] track a waiting time of the transporter at the pickup location to receive the good;
	This limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

After the transporter is assigned to pick up the good, receiving an update […] that the transporter has not departed the pickup location by the departure time;
	This limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).


[…] change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure time […];
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

	Claims 2-6, 8-9, and 24 depend upon claim 1 and recite the same abstract ideas by virtue of dependence. Further, the following claims recite additional abstract ideas. 

Claim 2 recites, in part, “receiving a user-selected transport type for the transport of the good associated with the user preference; wherein the at least one of the preferred route and the transporter departure time is based on the user-selected transport type”. These limitations, as drafted, recite concepts of mental processes. In particular, this limitation recites concepts of 

Claim 3 recites, in part, “assigning the job to a group of authorized handlers based on the user-selected transport type, wherein the group of authorized handlers monitor transport of the good”. This limitation, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Claim 4 recites, in part, “assigning the job to a group of authorized handlers based on a type of good, wherein the group of authorized handlers monitor transport of the good”. This limitation, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

	Claim 5 recites, in part, “receiving a selection of the job from a particular authorized handler of a group of authorized handlers; and assigning the job to the particular authorized user, wherein the particular authorized handler monitors transport of the good”. This limitation, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection 

	Claim 6 recites, in part, “receiving a selection of the job from a second authorized handler of the group of authorized handlers such that the particular authorized handler and the second authorized handler can both work on the job, wherein the second authorized handler monitors transport of the good”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).
	
	Claim 8 recites, in part, “receiving a new transporter selection for the job from the particular authorized handler; and assigning the new transporter to the job”. These limitations, as drafted, recite concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, these limitations recite certain methods of organizing human activity. In particular, these limitations are directed to commercial interactions (see MPEP 2106.04 (a)(2)).

	Claim 9 recites, in part, “receiving a task assignment for the transporter from the particular authorized handler; and sending the task assignment to the transporter”. These limitations, as drafted, recite concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, these 

	Claim 24 recites, in part, “issuing a reward to the transporter after the goo is tendered at the intermediate location, wherein the reward is based on the waiting time”. This limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).


	Claim 11 recites, in part:

Receive a request from a client to transport a good from a pickup location to a destination location, wherein the request corresponds to a job for transporting the good;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)). 

Identify a pickup […] and a destination […] on a pre-generated graph […] representing the pickup location and the destination location, respectively;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of observation, collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)). 

Identify within the pre-generated graph […], a plurality of intermediate […] and a plurality of segments associated with the plurality of intermediate […] based on the pickup […] and the destination […], wherein the plurality of intermediate […] corresponds to a plurality of intermediate locations;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of observation, collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Determine a plurality of intermediate tender times for the plurality of intermediate locations […] that considers a size of the good, wherein at least one of the plurality of intermediate locations is an unknown location, by predicting a tender time at the unknown location using publically known data comprising an average number of visiting individuals and a size of the unknown locations.
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Determine […] a plurality of transit costs for the plurality of segments in the pre-generated graph […] by considering the plurality of intermediate tender times and a user preference in a user profile […] that indicates a value of time for a transporter.


Generate a preferred route from a plurality of possible routed from the pickup location to the destination location based on the plurality of transit costs […] wherein the preferred route has a lowest transportation cost of the plurality of possible routes for transporting the good from the pickup location to the destination location, and wherein the preferred route comprises an intermediate location of the plurality of intermediate locations;
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Derive a departure time from the pickup location based on the preferred route;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Assign a transporter to pick up the good from the pickup location and transport the good to the intermediate location;;
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Assign one or more additional transporters to transport the good from the intermediate location to the destination location;
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

[…] track a waiting time of the transporter at the pickup location to receive the good;
	This limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

After the transporter is assigned to pick up the good, receive an update […] that the transporter has not departed the pickup location by the departure time;
	This limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).


[…] change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure time […];
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

	Claims 12-15 and 17-18 depend upon claim 11 and recite the same abstract ideas by virtue of dependence. Further, the following claims recite additional abstract ideas. 

Claim 12 recites, in part, “receive a user-selected transport type for the transport of the good; assign the job to a group of authorized handlers based on the user-selected type of delivery, wherein the group of authorized handlers monitor transport of the good, and wherein the at least one of the preferred route and the transporter arrival time is based on the user-selected transport type”. These limitations, as drafted, recite concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, these limitations recite certain methods of organizing human activity. In particular, these limitations are directed to commercial interactions (see MPEP 2106.04 (a)(2)).

	Claim 13 recites limitations that are substantially similar to those of claim 4. Thus, claim 13 is considered to recite the same abstract ideas as discussed above with regards to claim 4.

	Claim 14 recites limitations that are substantially similar to those of claim 5. Thus, claim 14 is considered to recite the same abstract ideas as discussed above with regards to claim 5.

	Claim 15 recites limitations that are substantially similar to those of claim 6. Thus, claim 15 is considered to recite the same abstract ideas as discussed above with regards to claim 6.

	Claim 17 recites, in part, “receiving a new transporter selection for the job from the particular authorized handler; and assigning the new transporter to the job, wherein the particular authorized handler monitors transport of the good”. These limitations, as drafted, recite concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, these limitations recite certain methods of organizing human activity. In particular, these limitations are directed to commercial interactions (see MPEP 2106.04 (a)(2)).

	Claim 18 recites, in part, “receiving a task assignment for the transporter from the particular authorized handler; and sending the task assignment to the transporter, wherein the particular authorized handler monitors transport of the good”. These limitations, as drafted, recite concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, these limitations recite certain methods of organizing human activity. In particular, these limitations are directed to commercial interactions (see MPEP 2106.04 (a)(2)).

	Claim 20 recites, in part:

Receiving a request from a client to transport a good from a pickup location to a destination location, wherein the request corresponds to a job for transporting the good;


Identifying a pickup […] and a destination […] on a pre-generated graph […] representing the pickup location and the destination location, respectively;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of observation, collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)). 

Identifying within the pre-generated graph […], a plurality of intermediate […] and a plurality of segments associated with the plurality of intermediate […] based on the pickup […] and the destination […], wherein the plurality of intermediate […] corresponds to a plurality of intermediate locations;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of observation, collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Determining a plurality of intermediate tender times for the plurality of intermediate locations […] that considers a size of the good, wherein at least one of the plurality of intermediate locations is an unknown location, by predicting a tender time at the unknown location using publically known data comprising an average number of visiting individuals and a size of the unknown location.
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Determining […] a plurality of transit costs for the plurality of segments in the pre-generated graph […] by considering the plurality of intermediate tender times and a user preference in a user profile […] that indicates a value of time for a transporter.
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Generating a preferred route from a plurality of possible routed from the pickup location to the destination location based on the plurality of transit costs […] wherein the preferred route from the plurality of routes has a lowest transportation cost of the plurality of possible routes for transporting the good from the pickup location to the destination location, and wherein the preferred route comprises an intermediate location of the plurality of intermediate locations;
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result 

Deriving a departure time from the pickup location based on the preferred route;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Assigning the transporter to pick up the good from the pickup location and transport the good to the intermediate location;;
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Assigning one or more additional transporters to transport the good from the intermediate location to the destination location;
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

[…] track a waiting time of the transporter at the pickup location to receive the good;
	This limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

After the transporter is assigned to pick up the good, receiving an update […] that the transporter has not departed the pickup location by the departure time;
	This limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).


[…] change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure time […];
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

	Claims 21-23 depend upon claim 20 and recite the same abstract ideas by virtue of dependence. Further, the following claims recite additional abstract ideas. 

	Claim 21 recites limitations that are substantially similar to those of claim 5. Thus, claim 21 is considered to recite the same abstract ideas as discussed above with regards to claim 5.

	Claim 22 recites limitations that are substantially similar to those of claim 6. Thus, claim 22 is considered to recite the same abstract ideas as discussed above with regards to claim 6.

	Claim 23 recites limitations that are substantially similar to those of claim 8. Thus, claim 23 is considered to recite the same abstract ideas as discussed above with regards to claim 8.


Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-6, 8-9, and 24 recite additional elements of a computer, server,  pre-generated graph data structure, pickup nodes, destination nodes, intermediate nodes, a transport cost machine-learning model (for determining a plurality of transit costs for a plurality of segments), a location time machine-learning model (for determining a plurality of intermediate tender times at a plurality of intermediate locations), features for training a location time machine-learning model (using historical tender times at known location for a plurality of sizes of tendered goods by a plurality of known transporters), a pathfinding algorithm for generating a preferred route, a first graphical user interface (GUI) for displaying information and tracking a mobile device, a mobile device, a second GUI for displaying update information on a device, features for transmitting information over a network (transmitting update information and tracking information), and features for electronic recordkeeping (storing user preference in a server). 
	The computer, mobile device, first GUI, second GUI, pathfinding algorithm, features for utilizing a transport cost machine-learning model for determining a plurality of transit costs for a plurality of segments, features for utilizing a location time machine-learning model for determining a plurality of intermediate tender times at a plurality of intermediate locations, and features for 

	Claims 11-15 and 17-18 recite additional elements of a memory, a processor, pre-generated graph data structure, pickup nodes, destination nodes, intermediate nodes,  a transport cost machine-learning model (for determining a plurality of transit costs for a plurality of segments), a location time machine-learning model (for determining a plurality of intermediate tender times at a plurality of intermediate locations), features for training a location time machine-learning model (using historical tender times at known location for a plurality of sizes of tendered goods by a plurality of known transporters), a pathfinding algorithm for generating a preferred route, a first graphical user interface (GUI) for displaying information and tracking a mobile device, a mobile device, a second GUI for displaying update information on a device, features for transmitting information over a network (transmitting update information and tracking information), and features for electronic recordkeeping (storing user preference in a server).
	The memory, processor, mobile device, first GUI, second GUI, pathfinding algorithm, features for utilizing a transport cost machine-learning model for determining a plurality of transit costs for a plurality of segments, features for utilizing a location time machine-learning model for determining a plurality of intermediate tender times at a plurality of intermediate locations, and 

	Claims 20-23 recite the additional elements of a computer-readable storage device, a processing device, a server, a transport cost machine-learning model (for determining a plurality of transit costs for a plurality of segments), a location time machine-learning model (for determining a plurality of intermediate tender times at a plurality of intermediate locations), features for training a location time machine-learning model (using historical tender times at known location for a plurality of sizes of tendered goods by a plurality of known transporters), a pathfinding algorithm for generating a preferred route, a first graphical user interface (GUI) for displaying information and tracking a mobile device, a mobile device, a second GUI for displaying update information on a device, features for transmitting information over a network (transmitting update information and tracking information), and features for electronic recordkeeping (storing user preference in a server).
	The computer-readable storage device, processing device, server, mobile device, first GUI, second GUI, pathfinding algorithm, features for utilizing a transport cost machine-learning model for determining a plurality of transit costs for a plurality of segments, features for utilizing a location time machine-learning model for determining a plurality of intermediate tender times at a 

	Accordingly, the computer, server, memory, processor, computer-readable storage device, processing device, mobile device, first GUI, second GUI, pre-generated graph data structure, pickup nodes, destination nodes, intermediate nodes, a transport cost machine-learning model (for determining a plurality of transit costs for a plurality of segments), a location time machine-learning model (for determining a plurality of intermediate tender times at a plurality of intermediate locations), features for training a location time machine-learning model (using historical tender times at known location for a plurality of sizes of tendered goods by a plurality of known transporters), a pathfinding algorithm for generating a preferred route, features for electronic recordkeeping, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-6, 8-9, 11-15, 17-18, and 20-24 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
claims 1-6, 8-9, 11-15, 17-18, and 20-24 are merely left with a computer, server, memory, processor, computer-readable storage device, processing device, mobile device, first GUI, second GUI, pre-generated graph data structure, pickup nodes, destination nodes, intermediate nodes, a transport cost machine-learning model (for determining a plurality of transit costs for a plurality of segments), a location time machine-learning model (for determining a plurality of intermediate tender times at a plurality of intermediate locations), features for training a location time machine-learning model (using historical tender times at known location for a plurality of sizes of tendered goods by a plurality of known transporters), a pathfinding algorithm for generating a preferred route, features for electronic recordkeeping, and features for transmitting data over a network. 
	Claims 1-6, 8-9, 11-15, 17-18, and 20-24 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-6, 8-9, 11-15, 17-18, and 20-24 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the 
	Further, the computer, server, memory, processor, computer-readable storage device, processing device, mobile device, first GUI, second GUI, pathfinding algorithm, features for utilizing a transport cost machine-learning model for determining a plurality of transit costs for a plurality of segments, features for utilizing a location time machine-learning model for determining a plurality of intermediate tender times at a plurality of intermediate locations, and features for training a location time machine-learning model (based on historical data) are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

Furthermore, the pre-generated graph data structure, pickup nodes, destination nodes, intermediate nodes, and feature for training a location time machine-learning model (based on historical data) are recited at a high level such that they are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
Viewed as a whole, claims 1-6, 8-9, 11-15, 17-18, and 20-24, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components/instructions to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”.  
Therefore, there are no meaningful limitations in claims 1-6, 8-9, 11-15, 17-18, and 20-24 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-6, 8-9, 11-15, 17-18, and 20-24 are rejected under 35 U.S.C § 101. 

Examiner Notes
	Independent claims 1, 11, and 20 have been found to overcome the cited art of record. Further, claims 2-6, 7-9, 11-15, 17-18, and 20-24, by virtue of dependence, recite the same limitations as claims 1, 11, and 20 that overcome the cited art of record. The following is a statement of reasons for the indication of claims 1, 11, and 20 being found to overcome the cited art of record. None of the prior art of record, taken individually or in combination, teach or suggest the specific series of logical operations of independent claims 1, 11, and 20. Further, it would not have been obvious to one of ordinary skill in the art to have combined the teachings or suggestions of the prior art of record without the benefit of hindsight. 
The prior art references most closely resembling the Applicant’s claimed invention are as follows:

Berdinis et al. U.S. Publication No. 2018/0211218;
Bateman U.S. Publication No. 2017/0154347;
Gross U.S. Publication No. 2016/0357393;
Yang et al. U.S. Publication No. 2020/0013020;
Kodger U.S. Publication No. 2006/0229895;

	Bulcao discloses systems and methods of performing logistical management. The system of Bulcao is configured to receive a request from a user to transport a good from a pickup location to a destination location, wherein the request corresponds to a job for transporting the good and identify a pickup node and a destination node on a pre-generated graph data structure representing the pickup location and the destination location, respectively.  Further, the system of Bulcao is configured to identify within the pre-generated graph data structure, a plurality of intermediate nodes and a plurality of segments associated with the plurality of intermediate nodes based on the pickup node and the destination node, wherein the plurality of intermediate nodes corresponds to a plurality of intermediate locations. Further, the system is configured to determine a plurality of transit costs for the plurality of segments and determine a plurality of tender times for the plurality of intermediate locations based on historical tender times for the plurality of intermediate locations. Further, the system of Bulcao is configured calculate a fastest possible route achievable for a shipment, generate a set of routes for possible itineraries, and selecting a highest ranked itinerary based on a cost, total number of segments, and duration of the itinerary, where the duration of an itinerary may be associated with average tender times/delay times at an intermediary location. Further, the system is configured to send route information to a driver including a pickup location and a destination, where the destination can be the starting point of a subsequent segment in the itinerary. Further, the system is configured to assign one or more 
	Bulcao, however, does not teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Bulcao does not teach training a location time machine-learning model using historical tender times at known locations for a plurality of sizes of tendered goods by a plurality of known transporters and  determining a plurality of intermediate tender times for the plurality of intermediate locations using the location time machine-learning model that considers a size of the good, wherein at least one of the plurality of intermediate locations is an unknown location, by predicting a tender time at the unknown location using publically known data comprising an average number of visiting individuals and a size of the unknown location. Further, Bulcao does not teach determining, by a transport cost machine-learning model, a plurality of transit costs for the plurality of segments in the pre-generated graph data structure by considering the plurality of intermediate tender times and a user preference in a user profile stored on a server that indicates a value of time for a transporter. Further, Bulcao does not teach generating a preferred route from a plurality of possible routes from the pickup location to the destination location based on the plurality of transit costs using a pathfinding algorithm-3 -RUSNAK et al.Application No. 16/941,208, wherein the preferred route has a lowest transportation cost of the plurality of possible routes for transporting the good from the pickup location to the destination location, and wherein the preferred route comprises an intermediate location of the plurality of intermediate locations. Further, Bulcao does not teach deriving a departure time from the pickup location based on the preferred route and causing a first graphical user interface (GUI) to display on a mobile device of the transporter, the first GUI configured to track a waiting time of the transporter at the pickup location to receive the good. Further, Bulcao does not teach after the transporter is assigned to pick up the good, receiving an update from the mobile device of the transporter that the transporter has not departed the pickup location by the departure time, and causing a second GUI tracking the job to change a displayed representation of the job based on the update that the transporter 

	Berdinis teaches a system for arranging shipment of freight by a plurality of carriers, where a first carrier may transport the freight along a first portion of a trip and a second carrier may transport the freight along a second portion of a trip. Further, the system may compare different route/itinerary options by determining expected costs of the trip along each route based on carrier preferences, where machine learning techniques may be used to learn the carrier preferences that are used to determine the costs associated with each route/trip. Berdinis, however, does not teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Berdinis does not teach identifying a pickup node and a destination node on a pre-generated graph data structure representing the pickup location and the destination location, respectively and identifying, within the pre-generated graph data structure, a plurality of intermediate nodes and a plurality of segments associated with the plurality of intermediate nodes based on the pickup node and the destination node, wherein the plurality of intermediate nodes corresponds to a plurality of intermediate locations. Further, Berdinis does not teach training a location time machine-learning model using historical tender times at known locations for a plurality of sizes of tendered goods by a plurality of known transporters and determining a plurality of intermediate tender times for the plurality of intermediate locations using the location time machine-learning model that considers a size of the good, wherein at least one of the plurality of intermediate locations is an unknown location, by predicting a tender time at the unknown location using publically known data comprising an average number of visiting individuals and a size of the unknown location. Further, Berdinis does not teach determining, by a transport cost machine-learning model, a plurality of transit costs for the plurality of segments in the pre-generated graph data structure by considering the plurality of intermediate tender times and a user preference in a user profile stored on a server that indicates a value of time for a transporter. Further, Berdinis 

	Bateman teaches a method for training a delivery prediction machine learning model using historical delivery data related with a plurality of carriers and their handling/transit times associated with a plurality of addresses (including origin, intermediary, and destination addresses). Bateman, however, does not teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Bateman does not teach identifying a pickup node and a destination node on a pre-generated graph data structure representing the pickup location and the destination location, respectively and identifying, within the pre-generated graph data structure, a plurality of intermediate nodes and a plurality of segments associated with the plurality 

	Gross teaches a system feature for determining a departure time from a first location to reach a second location within a predefined amount of time based on the amount of time to complete a particular route. Thus, the feature for determining the amount of time to complete a route between a first location and a second location, and subsequently deriving a departure time from the first location based on said determination is equivalent to deriving a departure time from a location based on a route. Gross, however, does not teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Gross does not teach receiving a request from a user to transport a good from a pickup location to a destination location, wherein the request corresponds to a job for transporting the good, identifying a pickup node and a destination node on a pre-generated graph data structure representing the pickup location and the destination location, respectively and identifying, within the pre-generated graph data structure, a plurality of intermediate nodes and a plurality of segments associated with the plurality of intermediate nodes based on the pickup node and the destination node, wherein the plurality of intermediate nodes corresponds to a plurality of intermediate locations. Further, Gross does not teach training a location time machine-learning model using historical tender times at known locations for a plurality of sizes of tendered goods by a plurality of known transporters and determining a plurality of intermediate tender times for the plurality of intermediate locations using the location time machine-learning model that considers a size of the good, wherein at least one of the plurality of intermediate locations is an unknown location, by predicting a tender time at the unknown location using publically known data comprising an average number of visiting individuals and a size of the unknown location. Further, Gross does not teach determining, by a transport cost machine-learning model, a plurality of transit costs for the plurality of segments in 

	Yang teaches system wherein a transportation service provider may be assigned to pick up a requester at a particular location (equivalent to the good) and wait a particular amount of time before departing, where the wait time may be displayed on the service provider’s computing device as a countdown clock; equivalent to causing a first graphical user interface (GUI) to display on a mobile device of the transporter, the first GUI configured to track a waiting time of the transporter at the pickup location to receive the good. Yang, however, does not teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Yang does 

	Kodger teaches a system for tracking shipped items and providing status updates associated with the shipped items to shippers and recipients. Further, Kodger teaches that an efficient route may be determined for a carrier to transport the shipped items (in terms of cost and speed), where the route for a shipped item may comprise intermediate points. Further, the system may determine, for each shipped item, departure time window/intervals associated with each intermediate point along the established route and a carrier may use a scanning device to scan the items upon arrival/departure to provide a record/status update of the date/time at which the carrier departed from the intermediate point to the next point. If the item is scanned by the carrier scanner device outside of the anticipated departure time window, then the item is considered to not be on-time and an alert is provided to shippers, recipients, and authorized third parties. Therefore, the carrier utilizing a scanner device to provide a status update that the carrier has not departed from an intermediate location with a particular item/package within a departure time window associated with the particular item/package is equivalent to receiving an update from the mobile device of the transporter that the transporter has not departed the pickup location by the departure time after the transporter is assigned to pick up the good. Further, the status information for an item/package may be visually represented as either a green light (on-time delivery) or a yellow/red light (delayed delivery that has not departed by an anticipated departure time); equivalent to causing a second GUI tracking the job to change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure 
	Kodger, however, does not teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Kodger does not teach identifying a pickup node and a destination node on a pre-generated graph data structure representing the pickup location and the destination location, respectively and identifying, within the pre-generated graph data structure, a plurality of intermediate nodes and a plurality of segments associated with the plurality of intermediate nodes based on the pickup node and the destination node, wherein the plurality of intermediate nodes corresponds to a plurality of intermediate locations. Further, Kodger does not teach training a location time machine-learning model using historical tender times at known locations for a plurality of sizes of tendered goods by a plurality of known transporters and determining a plurality of intermediate tender times for the plurality of intermediate locations using the location time machine-learning model that considers a size of the good, wherein at least one of the plurality of intermediate locations is an unknown location, by predicting a tender time at the unknown location using publically known data comprising an average number of visiting individuals and a size of the unknown location. Further, Kodger does not teach determining, by a transport cost machine-learning model, a plurality of transit costs for the plurality of segments in the pre-generated graph data structure by considering the plurality of intermediate tender times and a user preference in a user profile stored on a server that indicates a value of time for a transporter. Further, Bateman does not teach deriving a departure time from the pickup location based on the preferred route and causing a first graphical user interface (GUI) to display on a mobile device of the transporter, the first GUI configured to track a waiting time of the transporter at the pickup location to receive the good. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                         

/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628